Title: From John Adams to the President of Congress, 31 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 31 May 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 185–187>. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:463–464.
John Adams provided Congress with English translations of declarations by the cities of Dordrecht and Haarlem in support of Amsterdam’s declaration of 18 May to the States of Holland. Noting the lament of the deputies from Haarlem at the silence of the other towns represented in the States of Holland, Adams ended his letter with “hearty Wishes that this dumb Spirit may be soon cast out.”
